Citation Nr: 0012287	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  94-46 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for dermatitis, to 
include residuals of jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to December 
1945.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1996, the Board decided 
that new and material evidence had been received to reopen 
claims for service connection for hemorrhoids and a skin 
disorder, to include residuals of jungle rot.  The Board 
remanded these claims to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, for 
additional development and de novo adjudication.  The case is 
now before the Board for final appellate consideration.

The remand specifically requested that the veteran's complete 
VA medical records be obtained since 1945 from all VA 
facilities where he has been treated since that time, 
including but not necessarily limited to those in Tennessee; 
Phoenix, Arizona; Colorado; and Walla Walla, Seattle, 
Vancouver, and Yakima, Washington.  In addition, after 
appropriate authorization and identification as available, 
the RO was to obtain complete records of all care rendered 
from 1945 until 1952 by Lewis K. England, M.D.  In order to 
help the RO obtain additional medical records, the veteran 
and his wife were to be requested to provide as much 
information as possible about persons and/or physicians and 
facilities who could verify or describe the veteran's 
hemorrhoidal and/or dermatological problems in the period 
from 1945 to 1952, including the medical facilities 
associated with his employment during that time with 
Bethlehem Steel (i.e., "C.F. & I" Hospital, Minnaque Lakes 
Hospital, and others described at the personal hearing).  The 
veteran was also to be requested to identify, clarify the 
exact dates, and sign authorizations, for the medical records 
of the five surgical procedures he cited in 1965 
correspondence.

Pursuant to the Board's remand, in September 1998 the RO sent 
the veteran correspondence requesting that he inform that 
office of the VA facility where he had been treated since 
1945, with the approximate date.  The veteran was also 
requested to complete an authorization for the release of 
information for Dr. Lewis K. England, as well as for any 
medical facilities and private doctors who treated him during 
his employment at Bethlehem Steel Corporation.  The veteran 
and his wife were requested to provide information regarding 
people or physicians/medical facilities that could verify or 
describe any hemorrhoidal or skin problems during the period 
from 1945 to 1952, as well as identify and clarify the exact 
dates and sign authorizations for the medical records of the 
five surgical procedures cited in 1965 correspondence.  The 
veteran was informed that the evidence was needed within 60 
days.  

The claims file contains no evidence that the veteran failed 
to receive the September 1998 correspondence from the RO, or 
that he responded to it.  In September 1999, the RO denied 
service connection for the claimed disabilities.  

In correspondence received on behalf of the veteran in 
December 1999, the veteran's representative advised that the 
veteran's wife had passed away, and that he was in poor 
health and did not remember receiving any correspondence from 
the RO.  A January 2000 note from the veteran's service 
representative relates that the veteran was senile and no 
additional records would be forthcoming.  

The Board finds that the RO's September 1998 correspondence 
to the veteran satisfies the November 1996 remand regarding 
development of post-service private medical records and VA 
records.  Regarding private medical records, the veteran 
failed to provide information necessary for the RO to obtain 
them and so all possible development has been completed.  
Regarding VA medical records, although the RO was requested 
to obtain the veteran's VA medical records based on 
information already in his claims file, without first seeking 
additional information directly from him, the Board finds all 
possible development has been completed.  In this regard, the 
claims file already contains medical records from the VA 
facilities in Vancouver, Yakima and Phoenix and there is no 
indication in the record that additional records from these 
facilities exist.  Regarding any VA medical records from a 
Seattle VA facility, it appears from the record that all VA 
medical treatment in Washington state has been provided in 
Vancouver, Yakima and Walla Walla.  Regarding the January 
1995 reference to current treatment at the Walla Walla VAMC, 
the veteran has not alleged that the resulting records 
document anything other than the current treatment and 
severity of his claimed disabilities, such as any opinion as 
to their etiology.  Therefore, any records would be 
irrelevant to the veteran's current claims for service 
connection.  In addition, the claims file contains no 
evidence that the veteran ever received medical treatment at 
a VA facility in Colorado.  Finally, while the veteran was 
separated from the service in Tennessee in 1945, he reported 
in correspondence dated in November 1951 that he had never 
received VA medical treatment.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for 
hemorrhoids is not plausible.  

2.  The veteran's claim for service connection for 
dermatitis, to include residuals of jungle rot, is not 
plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
hemorrhoids is not well-grounded. 38 U.S.C.A. § 5107(b) (West 
1991).

2.  The veteran's claim for service connection for 
dermatitis, to include jungle rot, is not well-grounded. 
38 U.S.C.A. § 5107(b).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he incurred 
hemorrhoids and jungle rot while in the service.  As the 
veteran continues to suffer from hemorrhoids and residuals of 
jungle rot, a favorable determination is requested.

The threshold issue is whether the veteran has presented 
well-grounded claims for service connection for the claimed 
disabilities.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that each claim is well-
grounded."  38 U.S.C.A. § 5107(a)(West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claims for 
service connection for hemorrhoids and dermatitis, to include 
residuals of jungle rot, to be well-grounded.  Initially, 
there must be competent (i.e. medical) evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records have been obtained.  
The report of a December 1945 separation medical examination 
indicates that all pertinent clinical findings were within 
normal limits.  Several attempts over the years by the RO to 
obtain additional service records from the National Personnel 
Records Center (NPRC) have been met with a negative report.

Turning to the post-service medical evidence, a November 1951 
medical certificate, signed by a VA physician at a VA 
facility in Phoenix, is negative for any complaints, or 
abnormal findings, symptoms, or diagnoses pertaining to the 
claimed disabilities.  The anus and rectum were noted to be 
clear.

A July 1952 VA Form 119, Report of Contact, completed at a VA 
facility in Yakima, Washington, indicates that the veteran's 
wife had inquired as to the status of a request for approval 
for hospitalization which recently had been forwarded to the 
Seattle RO.  Several days later, she had called to report 
that the veteran had been examined by Lewis K. England, M.D.  
Dr. England was contacted by the RO and had reported that 
while he felt the veteran should be hospitalized within a 
week or so for a severe hemorrhoid condition, it was not an 
emergency situation.

Medical records for a VA hospitalization during September 
1952 show that the veteran had been admitted to the VA 
Hospital in Vancouver for hemorrhoids which he said he had 
experienced since 1944 with pain, protrusion and bleeding.  
He had experienced several episodes of thrombosed hemorrhoids 
requiring incision and drainage.  Physical examination 
indicated external hemorrhoids and a fungus dermatitis of the 
hands and feet.  Treatment was undertaken for what was 
diagnosed as dermatophytosis.  He also underwent a 
hemorrhoidectomy.  The discharge diagnosis was internal and 
external hemorrhoids, operated, improved; and 
dermatophytosis, hands and feet, treated, improved.

In correspondence received in 1952, the veteran reported that 
he had received treatment in service for jungle rot and 
hemorrhoids in June 1944 while in New Guinea.  He 
specifically referred to a hospitalization at a VA facility 
in Phoenix in December 1951, and at a VA facility in 
Vancouver for an unspecified diagnosis manifested by pain in 
the back and left side.

In March 1953, a report was received from F. S. Adams, M.D., 
of the Corwin Clinic in Pueblo, Colorado, indicating that he 
had first seen the veteran in November 1947 with a large 
thrombotic external hemorrhoid (acute, perianal hematoma) 
which was removed under local anesthetic and for which the 
veteran had had postoperative care in November and December 
1947.  Dr. Adams reported that the veteran was again seen in 
October 1948 for a new thrombotic external hemorrhoid which 
was excised, and for which he was seen postoperatively.  The 
veteran was found to have small internal hemorrhoids in 
October 1948.  Dr. Adams described these as two unrelated 
acute episodes without manifestations of a chronic or 
continuing disease.

In March 1960, the veteran submitted correspondence referring 
to medical treatment in Pueblo, Colorado in 1947 and at the 
"C.F. & I. Hospital" for hemorrhoids.

In 1965, correspondence was received from the veteran 
referring to five operations for "service connected" 
disabilities. He noted that surgery had been performed at 
Yakima, Vancouver and Pueblo.  In April 1976 correspondence 
to the veteran's Senator, the veteran's wife indicated that 
the veteran had undergone hemorrhoid treatment in Pueblo, 
Colorado, as well as on several occasions from 1946 to 1949 
at the Minnaque Lakes Hospital, which she identified as a 
dispensary for the employees of Bethlehem Steel Mill.  She 
stated that in 1952 the veteran was treated at a Phoenix VA 
facility for hemorrhoids, and also by a private physician, 
Dr. England, for jungle rot and from whom he received 
medications.  The veteran's wife stated that by the time she 
had met him in 1947, he already had dried spots on his hands 
from the jungle rot, and that she had been told that some men 
never got over it.  She said that as late as the end of 1975, 
the veteran had still been using salve for his jungle rot.

On a VA examination in September 1993, the veteran reported 
that he had experienced jungle rot with raw skin "all over" 
in service and had used local applications for treatment.  He 
said it had lasted about 6 months, with recurrence in 1952.  
He reported it had again recurred for the past 3-4 months, 
and was pruritic.  He said that he had developed hemorrhoids 
in service and was supposed to have had them surgically 
treated, but had had to wait until 1952. 

On physical examination, he was found to have one moderate 
internal hemorrhoid at the 10 o'clock position.  Skin 
examination showed fairly extensive, very superficial peeling 
of the epidermis in a very scattered and confluent fashion 
over the posterior and lateral aspect of the left arm and 
forearm, and to a lesser extent, the right arm and forearm.  
There was a slight degree of this present over the anterior 
and distal portion of the left leg.  The pertinent diagnosis 
was dermatosis of undetermined etiology, and status post 
hemorrhoidectomy with residual hemorrhoid visible.  In an 
addendum, the examiner noted that the veteran had been seen 
in early September 1993 for skin rash.  The examiner noted 
that the impression was that the skin rash was probably not 
fungal in origin, but rather contact or drug-related, and 
steroids in a tapering dose were prescribed.

Affidavits were submitted at a RO hearing in September 1994 
from friends and family members.  One witness stated that she 
had known the veteran and his wife in September 1952 and knew 
that he had been admitted to the Vancouver VA facility for 
serious problems with hemorrhoids and jungle rot.  One 
witness stated that in 1952, she was the veteran and his 
wife's landlord; that the veteran was being treated by Dr. 
England for hemorrhoids at that time and for jungle rot, and 
his wife had to wait on him during that time; and that he had 
finally gone to the VA facility in Vancouver.  Another 
witness testified that in 1952, she was a neighbor of the 
veteran and his wife and had visited them regularly.  She 
noted she had been aware of the veteran's hemorrhoids and 
jungle rot all over his hands, feet, ears and elsewhere, and 
that he had been taken to the hospital in Vancouver.  Another 
statement by the veteran's wife was submitted, offering that 
the veteran had experienced a bad case of jungle rot which he 
had contracted in World War II.  She reported that she had 
provided his care, including in September 1952, for 
hemorrhoids and dermatological problems, until his 
hospitalization.  She said after all these years, the veteran 
still had problems with his hemorrhoids, back, sides and 
legs, which were getting worse.

At the personal hearing conducted in September 1994, the 
veteran and his wife testified as to their contentions.  The 
veteran said he was seen by doctors after service while 
working at Bethlehem Steel and that he later stopped work.  
The veteran described his inservice and post-service jungle 
rot symptoms.  

In 1995, the veteran submitted a VA Form 21-527, Income-Net 
Worth and Employment statement, wherein he indicated that he 
was seen at the VAMC in Walla Walla every two months or so 
for his jungle rot and eye problems.

The veteran's post-service private and VA medical records do 
show a current diagnosis of hemorrhoids and dermatitis.  In 
addition, they do include treatment for the claimed 
conditions during the first decade following the veteran's 
separation from service.  However, these records do not 
provide competent evidence, such as a medical opinion, 
showing a nexus or link between the veteran's service and his 
post-service or current diagnoses.  Ideally, such an opinion 
would be based on a review of the record.  In fact, the only 
opinions as to the etiology of the veteran's current 
conditions indicate that they are not related to his active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Because of the lack of competent evidence of such a positive 
relationship in this case, the veteran's claim for service 
connection for hemorrhoids and dermatitis, to include 
residuals of jungle rot, is not well-grounded and the appeal 
must be denied.

For example, a March 1953 report from Dr. Adams provides that 
the hemorrhoids for which he treated the veteran in November 
1947 and October 1948 were unrelated acute episodes, and were 
without manifestations of a chronic or continuing disease.  
In addition, the report of the September 1993 VA examination 
provides the medical opinion, based on a current examination, 
that the veteran's skin rash was probably not fungal in 
origin, but rather contact or drug-related.

The Board recognizes that the veteran and many lay witnesses 
have made their own contentions that the veteran's post-
service and current hemorrhoids and dermatitis are the result 
of his active duty.  While the veteran and his witnesses are 
competent to describe their observations, as laypersons, they 
are not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or etiology.  Id.  
Accordingly, their testimony does not constitute competent 
medical evidence that the veteran's current hemorrhoids or 
dermatitis are the result of his active service.  

Because of the lack of competent medical evidence linking the 
veteran's current hemorrhoids or dermatitis to his active 
duty, his claim is not well-grounded and the appeal is thus 
denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Evidence of a well-grounded claim not having been received, 
service connection for hemorrhoids is denied.

Evidence of a well-grounded claim not having been received, 
service connection for dermatitis, to include residuals of 
jungle rot, is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

